DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-14 in the reply filed on 4 January 2022 is acknowledged.  The traversal is on the ground(s) that Group II, Claims 15-17 share the same structural and functional limitations found in the dependent claims of group I.  Applicant’s arguments are found persuasive; accordingly, the requirement is withdrawn with regard to group II.  Group III, claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2011/0077538).
Regarding claim 1, Liu teaches a method of detecting QRS complexes in an ECG signal, the method comprising: receiving compressively-sensed measurements of the ECG signal (e.g. ¶¶ 24); constructing an estimate of the ECG signal from the received compressively-sensed measurements (e.g. ¶¶ 97); computing a first-order difference of the estimate of the ECG signal (e.g. ¶¶ 100-104); and processing the first-order difference of the estimate of the ECG signal to locate one or more significant natural blocks, each indicating a QRS complex in the ECG signal (e.g. ¶¶ 127-137 – where the QRS detection unit is applied post reconstruction/decompression of the signal).
Regarding claim 2, Liu teaches constructing the estimate of the ECG signal comprises enforcing a block-sparse structure on the first-order difference of the estimate of the ECG signal (e.g. ¶¶ 81 – “sparse” structures).
Regarding claim 3, Liu teaches a block-sparse structure is enforced on the first-order difference of the estimate of the ECG signal by applying a recursive least squares algorithm to the compressively-sensed measurements of the ECG signal (e.g. ¶¶ 134).
Regarding claim 4, Liu teaches said constructing the estimate of the ECG signal comprises: for each block size of a plurality of selected block sizes, generating a reconstructed signal for that block size by applying the fi/p- RLS algorithm to the compressively-sensed measurements of the ECG signal using said block size and taking the absolute value of each entry in the output of the algorithm; computing the estimate of the ECG signal by: amplitude scaling each of the reconstructed signals to a selected dynamic range to yield a scaled reconstructed signal for each of the block sizes; and, averaging the scaled reconstructed signals (e.g. ¶¶ 134, 145-150)
Regarding claim 5, Liu teaches applying the RLS algorithm to the compressively-sensed measurements of an ECG signal using a given block size comprises dividing the first-order difference of the ECG signal into blocks of the given block size (e.g. ¶¶ 100-104, 134, etc.)
Regarding claim 6, Liu teaches applying the e/p-RLS algorithm to the compressively-sensed measurements of an ECG signal using a given block size comprises dividing the first-order difference of the ECG signal into blocks of cardinality approximately equal to the given block size (e.g. ¶¶ 148-149).
Regarding claim 7, Liu teaches the boundaries of the blocks are shifted to the right by a block shift time, the block shift time less than the given block size (e.g. ¶¶ 97 – whre blocks are shifted to achieve the appropriate synchronization/delay).
Regarding claim 8, Liu teaches at least two of the reconstructed signals are generated in parallel (e.g. ¶¶ 142, 154 – where two portions of the signal are generated at the same time)
Regarding claim 9, Liu teaches processing the first-order difference of the estimate of the ECG signal to locate one or more significant natural blocks comprises: generating a binary signal from the estimate of the ECG signal, the binary signal comprising one or more square pulses defined by adjacent non-zero entries in the signal; and locating the one or more natural blocks based on the locations of the square pulses in the binary signal (e.g. ¶¶ 100-101, 148-149).
Regarding claim 10, Liu teaches generating a binary signal from the estimate of the ECG signal, comprises, for each entry in the estimate of the ECG signal, generating a zero-valued entry unless the magnitude of that entry exceeds a threshold (e.g. ¶¶ 115 – “specified threshold” based on the adaptive filtering scheme).
Regarding claim 11, Liu teaches the estimate of the ECG signal is smoothed prior to generating the binary signal by applying at least one of a moving average and a low-pass filter to the estimate of the ECG signal (e.g. ¶¶ 110, 141 – “smooth function” – includes described low pass filters).
Regarding claim 12, Liu teaches locating the one or more natural blocks based on the locations of the square pulses in the binary signal comprises repeatedly applying an erosion-without-termination operator to the binary signal to shrink the square pulses to impulses, each of the impulses corresponding to a location of a natural block (e.g. ¶¶ 67, 101, etc.).
Regarding claim 13, Liu teaches post-processing the binary signal by applying at least one of an erosion operator to fill gaps between adjacent square pulses and a dilation operator to eliminate short square pulses prior to locating the one or more natural blocks (e.g. ¶¶ 158).
Regarding claim 14, Liu discloses a system for detecting QRS complexes in ECG signals, the system comprising: a receiver for receiving compressively-sensed measurements of an ECG signal (e.g. ¶¶ 60, 162); a processor coupled to a non-transitory computer-readable storage medium, the medium storing instructions that when executed by the processor cause the processor to perform the method of claim 1 (e.g. ¶¶ 9).
Regarding claim 15, Liu discloses a system for detecting QRS complexes in ECG signals, the system comprising: a receiver for receiving compressively-sensed measurements of an ECG signal (e.g. ¶¶ 60, 162); a processor coupled to a non-transitory computer-readable storage medium (e.g. ¶¶ 9, 60, etc.), the medium storing instructions that when executed by the processor cause the processor to: construct an estimate of the ECG signal from the received compressively-sensed measurements; compute the first-order difference of the estimate of the ECG signal (e.g. ¶¶ 97, 100-104, etc.); and process the first-order difference of the estimate of the ECG signal to locate one or more significant natural blocks, each indicating a QRS complex in the ECG signal (e.g. ¶¶ 127-137 – where the QRS detection unit is applied post reconstruction/decompression of the signal)
Regarding claim 16, Liu discloses the estimate of the ECG signal is constructed using at least one of the l1/l2 algorithm and the RLS algorithm (e.g. ¶¶ 100-104, 134, 137, etc.).
Regarding claim 17, Liu discloses said receiver is a wireless receiver (e.g. ¶¶ 162).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792